DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “when information indicative of the relationship of the second user with respect to the first user is included in relationship information indicative of a relationship of at least one user different from the first user with respect to the first user, the determiner is configured to determine the requirement for unlocking, based on the information indicative of the relationship of the second user with respect to the first user” is considered indefinite because a second user is by definition a user that is different from the first user with respect to the first user.  Therefore it is unclear how this condition limits the claim.  The metes and bounds of the claim cannot be ascertained.

Claims 4 and 10 are indefinite by virtue of its dependency on claim 3.
Regarding claim 5, the recitation “the determiner is configured to change the requirement for unlocking for the second user in accordance with the number of times or frequency of unlocking of the lock apparatus, where the lock apparatus is unlocked based on satisfaction of the requirement for unlocking for the second user” is considered indefinite because the claim appears to establish that the requirement for unlocking is changed to being based on satisfaction of the requirement for unlocking for the second user, however said requirement has already been established as the requirement for unlocking.  Therefore, it is unclear how this clause limits the claim.  The metes and bounds of the claim cannot be ascertained.
Regarding claim 7, the recitation “when the controller does not receive, from the first terminal apparatus within a predetermined period of time, an answer that admits the use” is indefinite because it is unclear what “use” is referring to.
Regarding claim 8, the recitation “the determiner is configured to change the requirement for unlocking to a predetermined requirement” is considered indefinite because a requirement for unlocking is considered a predetermined requirement for unlocking.  Therefore, it is unclear how this clause limits the claim.  The metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zavesky et al. U.S. Patent Application Publication No. 2019/0057561 (hereinafter Zavesky).
Regarding claim 1, Zavesky discloses a security apparatus comprising: a determiner configured to, when (i) a first user (130) associated with a first terminal apparatus (131) within an area to which entry is limited by a lock apparatus, and (ii) a second user (140) associated with a second terminal apparatus (141) approaching the area are identified, determine a requirement for unlocking in which the lock apparatus is unlocked by the second user in accordance with a relationship of the second user with respect to the first user; and a controller configured to determine whether the requirement for unlocking is satisfied, wherein when the requirement for unlocking is satisfied, the controller is configured to control unlocking of the lock apparatus (paragraph [0048]; “the security plan may allow for the second person to access the first person during all daytime hours, and only provides for an access restriction in the evening and overnight hours. As such, if it is during daytime hours, there may be no need to determine the physiological state of the second person”).
Regarding claim 6, Zavesky discloses a security apparatus wherein: the requirement for unlocking includes a plurality of respective requirements for unlocking, and when the controller receives from the second terminal apparatus one or more respective pieces of information for satisfying one or more of the plurality of respective requirements for unlocking for the second user, the controller is configured to determine whether the one or more of the plurality of respective requirements of unlocking are satisfied by using the one or more respective pieces of information (a second user’s proximity to a first user and the physiological state of the second user are taken into account to determine locking/unlocking a barrier in accordance with a security plan; paragraph [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	May 7, 2021